     Case 3:19-cv-02074-G Document 47 Filed 01/22/20             Page 1 of 3 PageID 876



                      IN THE UNITED STATES DISTRICT COURT
                      FOR THE NORTHERN DISTRICT OF TEXAS
                                DALLAS DIVISION

NATIONAL RIFLE ASSOCIATION OF                  §
AMERICA,                                       §
                                               §
        Plaintiff and Counter-Defendant        §
                                               §
and                                            §
                                               §
WAYNE LAPIERRE,                                §
                                               § Civil Action No. 3:19-cv-02074-G
        Third-Party Defendant,                 §
                                               §
v.                                             §
                                               §
ACKERMAN MCQUEEN, INC.,                        §
                                               §
        Defendant and Counter-Plaintiff,       §
                                               §
MERCURY GROUP, INC., HENRY
                                               §
MARTIN, WILLIAM WINKLER,
                                               §
MELANIE MONTGOMERY, and JESSE
                                               §
GREENBERG,
                                               §
                                               §
        Defendants.
                                               §


                         MOTION TO COMPEL AND FOR SANCTIONS

        Plaintiff National Rifle Association of America (the “NRA”) hereby files, through the

undersigned counsel, the instant Motion to Compel and Motion for Sanctions against Defendants.

Accompanying this Motion is a Memorandum of Law In Support Thereof. In that Memorandum

of Law the NRA’s sets forth multiple violations of Federal Rule of Civil Procedure 34 committed

by Defendants and demonstrates the need to strike objections and compel the production of

documents. In addition, the Memorandum sets forth the factual record of Defendants’ repeated

pattern of extreme violations of the discovery rules, including, among other things, Defendants’




                                               1
   Case 3:19-cv-02074-G Document 47 Filed 01/22/20                 Page 2 of 3 PageID 877



failure to satisfy Defendants obligation to meet and confer with the NRA over the substance of

their responses.

       WHEREFORE, for good cause shown in the submissions filed with the Court, the NRA

request the following relief:

         1. An order striking or overruling of all of Defendants’ General Objections

         2. An order compelling production of all documents in light of the overruling of the

             General Objects and in response to the multiple, specific Requests for Product

             discussed in the memorandum.

         3. An order sanctioning Defendants for the reasons set forth in the Memorandum

             pursuant to Fed. R. Civ. P. 37(d).



         Dated: January 22, 2019             Respectfully submitted,

                                             BREWER, ATTORNEYS & COUNSELORS


                                             By: /s/ Jason C. McKenney
                                                     Michael J. Collins
                                                     State Bar No. 00785493
                                                     mjc@brewerattorneys.com
                                                     Jason C. McKenney
                                                     State Bar No. 24070245
                                                     jcm@brewerattorneys.com

                                                      1717 Main Street, Suite 5900
                                                      Dallas, Texas 75201
                                                      Telephone: (214) 653-4000
                                                      Facsimile: (214) 653-1015

                                                      ATTORNEYS FOR THE PLAINTIFF-
                                                      COUNTER-DEFENDANT NATIONAL
                                                      RIFLE ASSOCIATION OF AMERICA




                                                  2
   Case 3:19-cv-02074-G Document 47 Filed 01/22/20                 Page 3 of 3 PageID 878



                                CERTIFICATE OF SERVICE

        I hereby certify that a true and correct copy of the foregoing document was electronically

served via the Court’s electronic case filing system upon all counsel of record on this 22nd day of

January 2019:




                                             /s/ Jason C. McKenney
                                             Jason McKenney




                                                3

4834-2556-6130.2
2277-09
